Exhibit 10.1

SEPARATION AGREEMENT
 


 
This Separation Agreement (“Agreement”) is between Victor Karpiak (“Employee”)
and First Financial Northwest, Inc. ("FFNW"), First Savings Bank Northwest
("FSBNW"), and First Financial Diversified Corporation ("FFD"), their
subsidiaries, affiliates and related entities (together the “Employer”),
collectively, the “Parties.”  The Agreement is effective as of this 21st day of
August, 2013 (the "Effective Date").
 
Employee has been employed by Employer since October 17, 1977.
 
Employee and FSBNW are parties to an Employment Agreement and any and all
modifications thereof (the "Employment Agreement"); and
 
Employee and Employer are parties to a Transition Agreement dated August 10,
2012 (the "Transition Agreement"); and
 
Pursuant to the Transition Agreement, Employee is currently President and Chief
Executive Officer of FFNW, President and Chief Executive Officer of FFD; and
Chairman of the Board of FFD and FSBNW; and
 
The Parties agree that the Employee shall retire from Employer and no longer
remain employed as an officer or board member as provided above; and
 
Both Employee and Employer desire to resolve all matters, known or unknown,
arising out of Employee’s employment with Employer and separation from Employer
according to the terms, conditions and consideration included in this Agreement.
 
Employer and Executive intend that this Agreement shall supersede the Employment
Agreement and the Transition Agreement; and
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
ARTICLE 1.  RESIGNATION/ SEPARATION/COMPENSATION AND BENEFITS/SERP VESTING
 
1.1    Resignation. Employee hereby agrees that, effective as of September 1,
2013 (also the "Separation Date"), he shall: (a) resign as director of FFNW and
director (and chairman of the board) of FSBNW and FFD; (b) resign as President
and Chief Executive Officer of FFNW; (c) resign as President and Chief Executive
Officer of FFD; and (d) resign any other positions he might have with Employer,
such that as of the Termination Date he shall no longer be an active employee of
the Employer.  Employee shall execute the resignation attached as Exhibit A
contemporaneously with his execution of this Agreement.
 
1.2    Termination of Employment Agreement and Transition Agreement. Employee
further acknowledges that upon the Separation Date, the Employment Agreement and
Transition Agreement shall terminate and, thereafter shall be without force or
effect, except to the extent that a provision of the Employment Agreement or
Transition Agreement is expressly continued in effect by a provision of this
Agreement, if any.
 
1.3    Compensation. In consideration of Employee's service, the termination of
the Employment Agreement and the Transition Agreement as provided in Section
1.2, the requirement that Employee continue to be available for consulting
services as provided in Section 3.3, and in consideration of the releases
provided by Employee herein (collectively referred to as the "Consideration"),
Employer shall provide the compensation and benefits set forth herein. No other
compensation and benefits, whether provided under the Employment Agreement, the
Transition Agreement or otherwise, shall be paid to or on behalf of Employee by
the Employer.  
 
 
 
Page 1

--------------------------------------------------------------------------------

 
Despite the naming of one of the Employers as a payor of certain compensation
hereunder, all of the Employers are jointly and severally liable for payments
required under this Agreement.
 
(a)           Severance compensation.  FSBNW shall pay the Employee severance
compensation in the total amount of $181,106.  Such severance compensation shall
be paid from the Separation Date until March 31 2014, with equal amounts paid
each payroll period in accordance with FSBNW's regular payroll
practices.   Severance compensation shall be subject to all lawful deductions
and withholdings. It is intended that compensation payable under this Section
1.3 be treated as made under a separation pay plan that is exempt from Section
409A of the Internal Revenue Code of 1986, as amended ("Section 409A") and the
Agreement shall be interpreted accordingly.
 
(b)           Continued Health and Welfare Benefits.   FSBNW shall provide to
Employee at its expense from the Separation Date until March 31, 2014,
substantially the same group life insurance, hospitalization, medical, dental,
prescription drug and other health benefits, and long-term disability insurance
(if any) for the benefit of Employee and his dependents and beneficiaries who
would have been eligible for such benefits if Employee had not terminated
employment with Employer, on terms substantially as favorable to Employee,
including amounts of coverage and deductibles and other costs to him, as if he
had not terminated employment.
 
1.4    SERP Vesting. Also in exchange for the Consideration, the Employee shall
be fully vested in the benefit under his Executive Supplemental Retirement Plan
(SERP) upon the Separation Date.   Said vesting of the Employee's SERP benefit
shall not modify the timing, form and amount of Employee's SERP benefits.
 
ARTICLE 2.  EMPLOYER’S OBLIGATIONS
 
2.1    Payment of Regular Wages and Accrued Paid Time Off.  Whether Employee
signs this Agreement or not, Employer will pay Employee’s regular wages through
the Separation Date, plus any accrued but unused paid time off (PTO), less all
lawful and authorized deductions and withholdings.  Employee’s PTO totals
$11,665, which Employee affirms is accurate.  Employee acknowledges that upon
receipt of these payments, together with the payments Employee has already
received, he will have received full payment of all compensation of any kind
(including wages, paid time off, vacation, sick leave, commissions and bonuses)
earned as a result of his active employment with Employer.
 
2.2    Forfeiture.  If Employee breaches any obligations under this Agreement,
including specifically Employee’s obligations under Article 3, Employee
understands that Employee will forfeit and shall not be entitled to any amounts
that are otherwise payable to him under Article 1 above.
 
2.3    COBRA Continuation Coverage.  Employee’s normal participation in
Employer’s group medical/dental plan will terminate on the last day of the month
in which the Separation Date fell.  FSBNW shall fully pay Employee's COBRA
continuation coverage premiums as necessary to comply with Section 1.3(b).
Should Employee desire to continue COBRA continuation coverage after FSBNW's
obligation under Section 1.3(b) ends (if and to the extent COBRA continuation
coverage remains available to Employee under applicable law), Employee may
continue making necessary payments in accordance with applicable the COBRA
continuation coverage rules.
 
2.4    Termination of Benefits.  Employee’s participation in all other Employer
benefit plans and programs ended or will end either (a) on the Separation Date,
or (b) on the last day of the month in which the Separation Date fell, if so
provided in the applicable benefit plan or program.  Employee’s rights under any
benefit plans in which he may have participated will be determined in accordance
with the written plan documents governing those plans.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
ARTICLE 3.  EMPLOYEE’S OBLIGATIONS
 
3.1    Authority.  Employee represents and warrants that he has all necessary
authority to enter into this Agreement (including, on behalf of his marital
community or registered domestic partnership, if any) and that Employee has not
transferred any interest in any claims to his spouse, registered domestic
partner or any third party.
 
3.2    No Additional Compensation or Benefits.  Employee expressly acknowledges
and agrees that he has no claims or entitlement to additional compensation or
benefits of any kind from Employer, past, present or future, except as set out
in this Agreement.
 
3.3    Transition Period.  Employee will not be required to report to work after
the Separation Date.  Between the Separation Date and March 31, 2014, Employee
agrees to make himself available for consultation by telephone, or upon
reasonable request with advance notice, in person at the office of the Employer.
 
3.4    Representations Regarding Employment Status.  Employee understands that
his Separation Date is the date that employment with Employer ended.  Employee
understands that he is not authorized to represent himself as affiliated in any
way with Employer after this date.
 
3.5    References.  Employee agrees to instruct all prospective employers to
direct requests for references to FSBNW’s Chief Operating Officer.  However,
Employee agrees and acknowledges that Employer may state that its policy is to
provide only dates of employment, current or last position held, and (with
appropriate written authorization from Employee) current or last compensation
level.  Employee hereby consents to the release of that information.  In
addition, Employer will provide a reference letter upon request.
 
3.6    Cooperation Regarding Other Claims and Preservation of Privilege.  If any
claim is asserted by or against Employer as to which Employee has relevant
knowledge, Employee will reasonably cooperate with Employer in the prosecution
or defense of that claim by providing truthful information and testimony as
reasonably requested by Employer.  Employee will also continue to respect and
preserve the attorney-client privilege and work product doctrine as to those
legal matters to which he was privy during employment.
 
3.7    Agreement Confidentiality.  As further specific consideration, Employee
agrees that the terms of this Agreement are intended to be confidential between
the Parties.  Except in response to a lawful subpoena, court order or
governmental administrative request, or as otherwise permitted by law, or as
required to comply with any securities law disclosure requirements, Employee
will not disclose the existence or discuss terms of this Agreement with any
third party, including, but not limited to, any current or former employee of
Employer.  Employee agrees to immediately notify Employer of any request for
disclosure.  The sole exceptions to Confidentiality are that Employee may
discuss the terms of this Agreement with his spouse or registered domestic
partner, attorney(s), or financial advisor(s), so long as Employee advises them
that he is bound by a strict confidentiality clause and that their disclosure
shall constitute a breach of his obligations.
 
3.8               Non-Disclosure.  During and at all times after the Effective
Date of this Agreement, Employee will not disclose to any person or entity,
without Employer’s prior consent, any confidential or secret information, and/or
trade secrets, whether prepared by Employee or other individuals employed by or
affiliated with Employer, including but not limited to Employer’s agents,
representatives, contractors or vendors.  Employee understands that the
following are considered confidential and secret information and the sole and
exclusive property of Employer and to the extent legally permitted, are also
considered to be a trade secrets and shall remain the property of Employer and
shall at all times be subject to Employer’s control, direction and
ownership:  (a) customer or borrower names, client addresses and identifying
data, customer history, customer plans/projects for future purchases, and
contractual arrangements with customers; (b) any personal or financial
information related to any customer of Employer; (c) vendor or contractor
information of any type; (d) contractual arrangements with suppliers,
developers, contractors, and vendors; (e) any information related to Employer’s
accounts payable or accounts receivable and any financial information or
information related to or disclosed to the FDIC, or any
 
 
 
Page 3

--------------------------------------------------------------------------------

 
regulatory information; (f) business, pricing, advertising, marketing, and/or
management methods and referral sources; (g) finances, strategies, systems,
research, surveys, plans, reports, recommendations and conclusions; (h) names,
addresses of clients and/or arrangements with clients or other information that
in any way relates to Employer’s customers, potential customers, suppliers,
vendors, officers, directors, shareholders, representatives, and any other
persons or entities who have business relationships with Employer, who are
prospects for business relationships with Employer, or who have referred
individuals or entities to Employer; (i) copyrighted information, regulatory
information or data, technical information, or any documents that are created or
utilized in support thereof, and any business work product; (j) costs,
operating, and other management information systems; (k) the name of any
company, business, all or any substantial part of which is or at any time was a
candidate for potential acquisition by Employer (this includes merger
candidates, individuals or entities with whom Employer is or has contemplated
entering into a joint venture with, and/or entities that may desire to acquire
Employer), together with all analysis and other information which Employer has
generated, compiled or otherwise obtained with respect to such candidate,
business or potential acquisition, or with the respect to the potential effect
that such acquisition, merger or joint venture may have on Employer’s business,
assets, financial results, or prospects; (l) passwords, access codes, “back
doors” to Employer’s computer network including any secondary administrative
accounts/passwords, the existence of any holes, documented and undocumented, in
Employer’s firewalls, any vulnerability of Employer’s computer system, software
keys, software licenses, computer and network configuration, methods to access
firewalls, IP addresses, any protocols relating to remote access of Employer’s
computers and/or network server, email addresses, computer data, back up
processes, account numbers, and/or any data related to Employer’s employees,
including but not limited to any actions that could result in the theft of the
identity of employees, clients, vendors, contractors, subcontractors, and
principals of Employer; and (m) all products, correspondence, reports, records,
charts, advertising materials, plans, manuals, software, intellectual property
of any sort, memoranda, lists, and other property complied or produced by
Employer, or delivered to Employee by or on behalf of Employer, or by Employer
clients, contractors, developers, subcontractors, and/or vendors.
 
3.9   Return of Property.  On or before September 1, 2013, Employee agrees to
deliver to FSBNW's Chief Operating Officer all Employer property within his
possession, including keys, keycards, cell phones, laptop computers, and
documents.  Employee represents that he has not removed confidential and secret
information and/or trade secrets from the premises of Employer and that any and
all items, that are or could be considered confidential or secret information
and/or trade secrets, have been or will be returned no later than September 1,
2013,  including but not limited to all originals, copies, reproductions of
and/or summaries and/or excerpts of (whether in note, memorandum, or document
form or on video, audio, computer tapes, in a digital format, disks, CD’s,
DVD’s, or in any other form of digital, electronic or other media or otherwise)
all confidential and secret information and all property listed under Section
3.8, that is in the possession, custody or control of Employee, whether or not
prepared by Employer, Employee, or others. Employee also represents that he has
removed any software licensed to Employer from any and all personal computer
systems and from any computers he has access to outside of Employer’s
workplace.   Any remaining Employer property and other physical items or
repositories of any confidential or proprietary information not on Employer
premises but within Employee’s possession or control, whether stored in
traditional files or in any electronic or digital media, must be returned to
FFNW's Chief Administrative Officer no later than September 1, 2013.  Employee
understands that property must be returned in good working condition.
 
3.10        Non-Disparagement.  As further specific consideration for Employer’s
obligations to Employee under the terms of this Agreement, Employee agrees not
to make any statements before or after separation from employment, either
written or verbal, to any third party, including any member of the media or any
client, vendor, contractor, subcontractor, or Employer’s current or former
employees, that is designed to embarrass or disparage Employer, its services,
practices, or employees.  Employee acknowledges that a violation of this
paragraph shall constitute a material breach of this Agreement. If Employee
makes such disparaging statements, he understands that Employer may immediately
cease payment of the compensation and benefits due under the Section 1.3 of this
Agreement in addition to pursuing any other legal action.
 
 
 
Page 4

--------------------------------------------------------------------------------

 
3.11  Waiver and Release By Employee.
 
(a)   Employee hereby releases and forever discharges any and all of the
“Released Parties” (defined below) from any and all claims of any kind, known or
unknown, that arose on or before the date that he signed this Agreement,
including without limitation, claims for:
 
 
•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Employee’s relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

 
 
•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

 
 
•
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
 
•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington’s Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers’ Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

 
 
•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Employee Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law; and

 
 
•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

 
(b)    “Released Party” or “Released Parties” includes FFNW, FSBNW, FFD, and
each of their affiliates (including any partnerships or joint ventures), and the
benefit plans of each such entity; and with respect to each such entity, all
past, present and future employees, supervisors, managers, fiduciaries,
directors, officers,
 
 
 
Page 5

--------------------------------------------------------------------------------

 
owners, shareholders, representatives, agents, attorneys, assigns, insurers,
whether acting in their individual or official capacities, and any other persons
acting by, through, under, or in concert with any of the persons or entities
listed in this paragraph; and with respect to each such entity and individual,
all predecessors, successors and assigns.
 
(c)    Employee agrees that, except as may be required by subpoena, court order,
or other force of law, Employee will not in any way assist any individual or
entity in commencing or prosecuting any action or proceeding against any
Released Party connected to any and all matters arising from any event that has
occurred up to the date that Employee signed this Agreement.
 
(d)    Employee understands that he is releasing potentially unknown claims, and
that Employee has limited knowledge with respect to some of the claims being
released.  Employee acknowledges that there is a risk that, after signing this
Agreement, he may learn information that might have affected Employee’s decision
to enter into this Agreement.  Employee assumes this risk and all other risks of
any mistake in entering into this Agreement.  Employee acknowledges that this
Agreement and the release and discharge contained herein is fairly and knowingly
made.  Employee is giving up all rights and claims of any kind, known or
unknown, except for the rights specifically given in this Agreement.
 
(e)    This Agreement does not affect Employee’s rights, if any, to receive
benefits under any tax-qualified plan (e.g., 401(k) plan benefits and ESOP
benefits), medical plan benefits, unemployment compensation or workers’
compensation benefits, nor does it release any claims or rights which as a
matter of law cannot be waived.
 
3.12        Release By Employer. Employer forever releases and discharges
Employee and his marital community, heirs, executors, administrators,
successors, and assigns, from any and all claims that Employer may have against
Employee, regardless of whether such claims are known, unknown, or later
discovered.  Notwithstanding the foregoing, Employer shall not be deemed to have
released any of the following: (a) claims for fraud, material dishonesty,
material misrepresentation, or knowing violations of federal or state law,
(b) claims for breach or enforcement of this Agreement, (c) claims that arise
after execution of this Agreement, (d) any other claims that may not be released
under this Agreement in accordance with applicable law or (e) any other act or
omission that would constitute grounds for terminating the Employee’s employment
as “Termination for Cause” (as defined in the Employment Agreement).
 
3.13        Indemnification.  Employee agrees to indemnify and hold Released
Parties harmless from and against any and all losses, costs, damages, or
expenses, including, without limitation, reasonable attorneys’ fees incurred,
arising out of any breach of this Agreement.  Employee, as a material part of
this Agreement,  represents and warrants that there are no claims or potential
claims that are capable of being asserted against the Released Parties which he
has not asserted or which could be asserted on his behalf or on the behalf of
his marital community or registered domestic partnership.
 
3.14        Affirmations.
 
(a)    Employee understands that Employer may deduct lawful and authorized
deductions and withholdings, including federal and any state taxes, from
payments made under this Agreement.  Employer makes no representations as to the
tax consequences to Employee.  Employee acknowledges that he had adequate time
to consult a financial advisor or accountant before signing this Agreement.
 
(b)    Employee affirms that he has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the federal or state Family and Medical Leave Acts.  Employee
further affirms that he has not been retaliated against for reporting any
allegations of wrongdoing by Employer or its officers, including any violations
of FDIC regulations or corporate fraud, or any other whistleblowing activity.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
(c)    Employee acknowledges that, because of circumstances unique to him, as a
result of his announced retirement and the terms of the Settlement Agreement and
Mutual Releases, as amended (“Settlement Agreement”), with the Stilwell Group
and other entities identified in the Settlement Agreement, that  he will not be
eligible to hold any position with Employer now or in the future.  Employee
shall not apply in the future for employment with Employer.  Employee further
agrees that in the event he is hired in the future by Employer or any of the
Released Parties, that his employment may be terminated  without notice.
 
(d)    Employee affirms that he has not and will not initiate any suit, action,
or arbitration before any federal, state or local judicial, administrative or
other forum with respect to any matter arising out of or connected with his
employment with Employer and/or the termination of that employment; and that,
without subpoena, he will not, except at Employer’s request, testify in any
judicial or administrative proceedings to which any Released Party is a party
regarding any matter involving the affairs of any Released Party of which
Employee has knowledge.  Nothing in this Agreement precludes Employee from
filing a charge or complaint with an appropriate administrative
agency.  However, Employee agrees that he is not entitled to and will not accept
any monetary recovery as a result of filing such charge or complaint.
 
3.14        Section 409A.  In the event Section 409A is determined to be
applicable to amounts payable under this Agreement, the Parties agree to take
such action, including but not limited to delaying payments, as is necessary to
avoid (or correct) a violation of Section 409A.
 
 ARTICLE 4.  GENERAL PROVISIONS
 
ARTICLE 4
 
4.1   Non-Admission.  This Agreement shall not be construed as an admission by
Employee or any Released Party of any liability, breach of any agreement, or
violation of any statute, law or regulation, nor shall it be construed as an
admission of any deficient performance or breach of any professional obligation.
 
4.2   Governing Law.  This Agreement is governed by the laws of the State of
Washington that apply to contracts executed and to be performed entirely within
the State of Washington.
 
4.3   Headings Not Controlling.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.
 
4.4   Attorney’s Fees.  In any dispute involving this Agreement, each Party
shall be responsible for their own attorney’s fees and costs.
 
4.5   Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
4.6   Complete Agreement.  This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement.  It is expressly acknowledged and recognized by all Parties that
there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this
document.  Any modifications to this Agreement must be in writing and signed by
both Parties to be effective.
 
4.7   Counterparts.  This Agreement may be executed in duplicate originals, each
of which is equally admissible in evidence, and each original shall fully bind
each party who executed it.  An e-mail or facsimile copy of the signature may be
submitted as proof of execution, but the original signature page shall be sent
by U.S. Mail to Employer’s Vice President, Human Resources no later than three
(3) days after signature.
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
ARTICLE 5.  OLDER WORKERS’ BENEFIT PROTECTION ACT PROVISIONS
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Employee expressly acknowledges the following:
 
5.1   Independent Legal Counsel.  Employee is advised and encouraged to consult
with an attorney before signing this Agreement.  Employee acknowledges that, if
he desired to consult an attorney, he had an adequate opportunity to do so.
 
5.2   Consideration Period.  Employee has twenty-one (21) calendar days from the
date the original Agreement was given to him (August 6, 2013) to consider this
Agreement before signing it.  Employee agrees that any modifications, material
or otherwise, made to this Agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period.  The twenty-one (21)
day period expires on August 28, 2013.  Employee may use as much or as little of
this twenty-one (21) day period as he wishes before signing.  If Employee does
not sign and return this Agreement within this twenty-one (21) day period, it
will not become effective or enforceable, and Employee will not receive the
benefits described in this Agreement.
 
5.3   Revocation Period and Effective Date.  Employee has seven (7) calendar
days after signing this Agreement to revoke it.  To revoke this Agreement after
signing it, Employee must deliver a written notice of revocation to Employer’s
Vice President, Human Resources before the seven (7) day period expires.  This
Agreement shall not become effective until the eighth (8th) calendar day after
Employee signs it (“Effective Date”).  If Employee revokes this Agreement, it
will not become effective or enforceable, and he will not receive the benefits
described in this Agreement.
 
5.4   Acceptance.  Employee agrees and accepts this Agreement.  Employee
acknowledges that he is not signing this Agreement relying on anything not set
out herein.  Employee acknowledges that if he is signing this before August 28,
2013, he has decided not to wait for the full twenty-one (21) day period, even
though he has the right to do so.
 
This Agreement consists of eight (8) pages, not including any exhibits.
 
 
 
 


 

/s/Victor Karpiak                                                         
             August 21, 2013                      Victor Karpiak  Date         
Agreed by FIRST FINANCIAL NORTHWEST, INC.            /s/Joann E.
Lee                                                                         
August 21, 2013                     
By:  Joann E. Lee 
Its: Chair of the Compensation Committee 
Date 

 

 


 
 
Page 8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Effective as of September 1, 2013, I hereby resign as director of First
Financial Northwest, Inc. and as director (and chairman of the board) of First
Savings Bank Northwest and First Financial Diversified Corporation; resign as
President and Chief Executive Officer of First Financial Northwest, Inc.; resign
as President and Chief Executive Officer of First Financial Diversified
Corporation; and resign any other positions I might have with Employer (as
defined in the Separation Agreement of which this is a part).
 

  Date: August 21, 2013  /s/Victor Karpiak                           Victor
Karpiak 

 
                                                                                               
 


Page 1

--------------------------------------------------------------------------------

 